Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Remarks” filed 9/13/2021 has been considered.  Claim 13 has been cancelled and Claims 1-3, 5, and 14-16 have been amended.  Claims 1-12 and 14-16 remain pending and an action on the merit follows.  

Response to Arguments
35 USC 112f
	Examiner has withdrawn the 112(f) interpretation of “reader device” in view of Applicant’s amendments.  As acknowledged in Applicant’s “Remarks,” Examiner has maintained the 112(f) interpretation for “a gate device configured to…, a notification device configured to…, a shielding-object sensing device configured to…, a trigger-sensing device configured to…..”  
35 USC 112d
	Examiner has withdrawn the 112d rejection.  
35 USC 103
	Applicant’s amendments have changed the scope of the invention such that a processing element is collecting more than one strength indication from communications between a tag and a reader device.  Accordingly, Examiner has updated the prior art search and has cited additional prior art in the rejection below, as necessitated by the new scope of Applicant’s invention.     

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a gate device configured to…, a notification device configured to…, a shielding-object sensing device configured to…, a trigger-sensing device configured to….” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  For example, at least Figure 1 and paragraphs [0022] [0044] [0045] discuss the structure corresponding to the discussed language.    
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “the determining processor” without antecedent basis.  It is unclear whether “the determining processor” references the same earlier recited “processor” or a different kind of processor.  Accordingly, Claim 2 is rejected as indefinite.  Claims 3-4 depend on Claim 2 and are therefore also rejected as indefinite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 9-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Khojastepour et al. (U.S. Patent Application Publication No. 20180247092) (Support from Provisional Application filed 2/27/2017 in at least pages 6-8) in view of Cash et al. (U.S. Patent Application Publication No. 20160189132).  

As per Claims 1, 15, and 16, Khojastepour et al. disclose a shopping assistance system (FIG. 1), comprising:
a reader device configured to detect radio waves transmitted by an electronic tag attached to at least one product for which a customer makes a payment (Khojastepour et al. disclose an RFID reader (FIG. 1) and electronic tags sending backpropagation signals to the RFID reader wherein the tags may store EPC item codes for identification in checkout regions [0017-0020]); and
	a processor configured to: acquire values of received signal strength indications of the radio waves from the reader device while the reader device performs wireless communication with the electronic tag attached to the at least one product (Khojastepour et al. disclose RFID tags attached to items [0018] and a computer processing system for implementing the self-service checkout station [0069] (FIG. 8) whereby signal strength values of each RFID tag detected by the RFID reader are determined (FIG. 7) [0066]), the reader device being configured to perform the wireless communication with the electronic tag by using a radio wave as a medium to read a piece of product information on the at least one product (Khojastepour et al. disclose using RFID technologies to read RFID tag data [0018]);
	make, for each of the at least one product, a determination based on a change of the received signal strength indications over a time (Khojastepour et al. disclose using tag movement and signal strength to make determinations of tags within a checkout region [0037]).
Khojastepour et al. do not explicitly disclose a determination of whether or not the at least one product is an object to be purchased based the received signal strength indications.  That is, Khojastepour et al. disclose checkout regions and determining whether the tags fall in or outside of checkout regions based on signal strength, but do not explicitly disclose effectuating the purchase.  However, Cash et al. do teach using signal strength to facilitate transactions of products [0052].  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Khojastepour et al. with signal strength indication at a reader device; and a determining processor configured to make, for each of the at least one product, a determination of whether or not the at least one product is an object to be purchased based on a change of the received signal strength indication over time as seen in Cash et al. in order to provide customers with secure transactions and thus allowing for more authentication by providing for location-based transactions (Cash et al. at [0048].)  One having ordinary skill in the art would be motivated to make this modification in order to decrease instances of fraud and thus decrease loss for retailers.  These inventions when viewed in a combined state would yield predictable results in purchasing products.  
 
	As per Claim 2, Khojastepour et al. teach an information acquirer configured to acquire a plurality of pieces of product information on a plurality of products from the reader device (FIG. 2) [0028]; and select the piece of product information on the object based on a result of the determination made by the determining processor [0025].  
Khojastepour et al. do not explicitly disclose but Cash et al. do teach select the piece of product information to be purchased from the plurality of pieces of product information (Cash et al. teach using signal strength to facilitate transactions between portable computer systems and specific products (FIGs. 10A-H) [0052]).
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Khojastepour et al. with select the piece of product information to be purchased from the plurality of pieces of product information as seen in Cash et al. in order to provide customers with secure transactions and thus allowing for more authentication by providing for location-based transactions (Cash et al. at [0048].)  One having ordinary skill in the art would be motivated to make this modification in order to decrease instances of fraud and thus decrease loss for retailers.  These inventions when viewed in a combined state would yield predictable results in purchasing products.  

	As per Claim 3, Khojastepour et al. do not explicitly disclose but Cash et al. do teach output the piece of product information on the object to be purchased to a checkout system configured to perform a checkout process on the at least one product [0005].  
output the piece of product information on the object to be purchased to a checkout system configured to perform a checkout process on the at least one product as seen in Cash et al. in order to decrease time in effecting purchases of products, thereby increasing transaction efficiency, and thus increasing throughput in retail stores.  One having ordinary skill in the art would be motivated to make this modification in order to decrease consumer effort in facilitating transactions and thus enhance consumer satisfaction.  These inventions when viewed in a combined state would yield predictable results in facilitating signal-based transactions.  

	As per Claim 9, Khojastepour et al. do not explicitly disclose but Cash et al. do teach a condition based on which it is determined that the at least one product is the object to be purchased includes at least detection of a rise of the received signal strength indication (Cash et al. teach increased signal strength [0051-0053]).  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Khojastepour et al. with a condition based on which it is determined that the at least one product is the object to be purchased includes at least detection of a rise of the received signal strength indication as seen in Cash et al. in order to provide customers with secure transactions and thus allowing for more authentication by providing for location-based transactions (Cash et al. at [0048].)  One having ordinary skill in the art would be motivated to make this modification in order to decrease instances of fraud and thus decrease loss for retailers.  These inventions when viewed in a combined state would yield predictable results in purchasing products.  

As per Claim 10, Khojastepour et al. disclose a condition based on which it is determined includes a variation width of the received signal strength indication within a specified time is smaller than or equal to a prescribed width (Khojastepour et al. disclose seeking a small ratio of system bandwidth to a center frequency [0036]).
a condition based on which it is determined that the at least one product is the object to be purchased as above.  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Khojastepour et al. with a condition based on which it is determined that the at least one product is the object to be purchased as seen in Cash et al. in order to decrease time in effecting purchases of products, thereby increasing transaction efficiency, and thus increasing throughput in retail stores.  One having ordinary skill in the art would be motivated to make this modification in order to decrease consumer effort in facilitating transactions and thus enhance consumer satisfaction.  These inventions when viewed in a combined state would yield predictable results in facilitating signal-based transactions.  

	As per Claim 11, Khojastepour et al. teach a shielding object-sensing device configured to sense presence and absence of a shielding object that shields the radio wave between the reader device and the electronic tag (Khojastepour et al. teach RFID readers distinguishing tags inside and outside of virtual shields [0025].  NOTE:  Applicant’s specification at [0044] specifies that the shielding object-sensing device may be an objective sensor such as a radio wave sensor [0044]).  

	As per Claim 14, Khojastepour et al. disclose the reader device is fixed to a fixed location [0054].  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Khojastepour et al. (U.S. Patent Application Publication No. 20180247092) in view of Cash et al. (U.S. Patent Application Publication No. 20160189132) and Hannah et al. (U.S. Patent Application Publication No. 20140125019).  

As per Claim 4, Khojastepour et al. teach a device installed in a sales space and configured to perform wireless communication with the electronic tag to read the piece of product information (FIG. 2) [0028].  
Khojastepour et al. do not explicitly disclose but Hannah et al. do teach a gate device installed at an exit/entrance in a sales space and configured to perform wireless communication [0064]; and a notification device configured to execute a notification process when the piece of product information read by the gate device is not subjected to the checkout process [0071].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Khojastepour et al. with a gate device installed at an exit/entrance in a sales space and configured to perform wireless communication; and a notification device configured to execute a notification process when the piece of product information read by the gate device is not subjected to the checkout process [0071]e as seen in Hannah et al. in order to increase awareness of products, thereby decreasing instances of misplaced products, and thus decreasing instances of lost inventory.  One having ordinary skill in the art would be motivated to make this modification in order to decrease inventory shrinkage and thus decrease retail losses.  These inventions when viewed in a combined state would yield predictable results in facilitating product movement.  

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Khojastepour et al. (U.S. Patent Application Publication No. 20180247092) in view of Cash et al. (U.S. Patent Application Publication No. 20160189132) and Russel et al. (U.S. Patent No. 9928481).  

As per Claim 5, Khojastepour et al. teach and the processor is configured to:  acquire a plurality of the received signal strength indications from the plurality of antennas; and make the determination based on the received signal strength indications from the plurality of antennas (Khojastepour et al. teach antennas on RFID readers for communications with tags (FIG. 2) and using signal strength readings to determine tags that should be read [0028]).  
the reader device is configured to perform the wireless communication with the electronic tag via a plurality of antennas different from each other in at least location or orientation (Russel et al. disclose antennas, a reader, and tags in communication for inventory purposes (FIG. 8).)
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Khojastepour et al. with the reader device is configured to perform the wireless communication with the electronic tag via a plurality of antennas different from each other in at least location or orientation in order to increase coverage of the reading zone, thereby decreasing instances of missed data transmissions, and thus decreasing time in data collection processes.  One having ordinary skill in the art would be motivated to make this modification in order to decrease effort associated with data collection and thus expedite data collection.  These inventions when viewed in a combined state would yield predictable results in performing tag readings.  

	As per Claim 6, Khojastepour et al. do not explicitly disclose but Russel et al. do teach of the plurality of antennas, at least two antennas are oriented in direction different from each other (FIG. 8 Items 714).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Khojastepour et al. with of the plurality of antennas, at least two antennas are oriented in direction different from each other as seen in Russel et al. in order to increase coverage of the reading zone, thereby decreasing instances of missed data transmissions, and thus decreasing time in data collection processes.  One having ordinary skill in the art would be motivated to make this modification in order to decrease effort associated with data collection and thus expedite data collection.  These inventions when viewed in a combined state would yield predictable results in performing tag readings.  

As per Claim 7, Khojastepour et al. do not explicitly disclose but Russel et al. do teach disclose the plurality of antennas are arranged to surround the at least one product (FIG. 8).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Khojastepour et al. with the plurality of antennas are arranged to surround the at least one product as seen in Russel et al. in order to increase coverage of the reading zone, thereby decreasing instances of missed data transmissions, and thus decreasing time in data collection processes.  One having ordinary skill in the art would be motivated to make this modification in order to decrease effort associated with data collection and thus expedite data collection.  These inventions when viewed in a combined state would yield predictable results in performing tag readings.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Khojastepour et al. (U.S. Patent Application Publication No. 20180247092) in view of Cash et al. (U.S. Patent Application Publication No. 20160189132), Russel et al. (U.S. Patent No. 9928481), and Jain et al. (U.S. Patent Application Publication No. 20140084060).  

As per Claim 8, Khojastepour et al. disclose RFID readers including antennas (FIG. 2) [0028].  Khojastepour et al. do not explicitly disclose but Jain et al. do teach disclose the reader device includes one antenna member and a displacement mechanism configured to displace the one antenna member [0045], and the one antenna member is displaced by the displacement mechanism such that the one antenna member serves as at least two antennas of the plurality of antennas [0045].  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Khojastepour et al. with the reader device includes one antenna member and a displacement mechanism configured to displace the one antenna member, and the one antenna member is displaced by the displacement mechanism such that the one antenna member serves as at least two antennas of the plurality of antennas as seen in Jain et al. in order to decrease the likelihood that a specific RFID tag antenna will be located in a fade region of both RFID tag reader polling antennas .  

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Khojastepour et al. (U.S. Patent Application Publication No. 20180247092) in view of Cash et al. (U.S. Patent Application Publication No. 20160189132) and Phillips et al. (U.S. Patent Application Publication No. 20170158215).  

	As per Claim 12, Khojastepour et al. do not explicitly disclose but Phillips et al. do teach a trigger-sensing device configured to sense that the at least one product is put in a prescribed area (Phillips et al. teach smart wheels to detect item weights of items as they are placed in carts [0010]). 
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Khojastepour et al. with a trigger-sensing device configured to sense that the at least one product is put in a prescribed area as seen in Phillips et al. in order to increase awareness of products, thereby decreasing instances of misplaced products, and thus decreasing instances of lost inventory.  One having ordinary skill in the art would be motivated to make this modification in order to decrease inventory shrinkage and thus decrease retail losses.  These inventions when viewed in a combined state would yield predictable results in facilitating product movement.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.B./Examiner, Art Unit 3627     



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627